           Case 2:19-cv-00362-GMN-CWH Document 20 Filed 06/11/19 Page 1 of 2



 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Defendants

 7                           IN THE UNITED STATES DISTRICT COURT

 8                                FOR THE DISTRICT OF NEVADA

 9
     TRUSTEES OF THE BRICKLAYERS &                  Case No. 2:19-cv-00362-GMN-CWH
10   ALLIED CRAFTWORKERS LOCAL 13
     DEFINED CONTRIBUTION PENSION
11   TRUST FOR SOUTHERN NEVADA;
     TRUSTEES OF THE BRICKLAYERS &
12   ALLIED CRAFTWORKERS LOCAL 13
     HEALTH BENEFITS FUND; TRUSTEES
13   OF THE BRICKLAYERS & ALLIED
     CRAFTWORKERS LOCAL 13 VACATION
14   FUND; BRICKLAYERS & ALLIED
     CRAFTWORKERS LOCAL 13 NEVADA;
15   TRUSTEES OF THE BRICKLAYERS &                  JOINT STIPULATION AND
     TROWEL TRADES INTERNATIONAL                    PROPOSED ORDER TO EXTEND
16   PENSION FUND; TRUSTEES OF THE                  TIME FOR DEFENDANTS TO
     BRICKLAYERS & TROWEL TRADES                    REPLY TO PLAINTIFFS’ RESPONSE
17   INTERNATIONAL HEALTH FUND; and                 TO DEFENDANTS’ MOTION TO
     TRUSTEES OF THE INTERNATIONAL                  DISMISS AND TO STAY
18   MASONRY INSTITUTE,                             (Second Request)

19          Plaintiffs,

20   vs.

21   PEGASUS MARBLE, INC., a Nevada
     corporation; and GAGIK ZARGARYAN, an
22   individual,

23         Defendants.
     _______________________________________/
24


                                                1
          Case 2:19-cv-00362-GMN-CWH Document 20 Filed 06/11/19 Page 2 of 2



 1          IT IS HEREBY STIPULATED AND AGREED between the parties and their respective

 2   undersigned counsels to extend the time for Defendants to file their Reply to Plaintiffs’ Response to

 3   Defendants’ Motion to Dismiss [Doc. 11] and Motion to Stay [Doc. 12] from June 14, 2019 through

 4   and including July 5, 2019.

 5          The parties have exchanged settlement proposals and it is anticipated that this matter is likely to

 6   resolve without the need to file a Reply. However, the fact that counsel for the Plaintiff has been out of

 7   the country on vacation, and will not return until Defendants’ counsel has already left for his pre-

 8   scheduled summer vacation, has meant that any resolution will have to wait until counsel for both

 9   parties have an opportunity to speak. Counsel for the parties have conferred and have agreed to an

10   additional three (3) week extension.

11          This request is made in good faith and is not made for any improper purpose or to delay these

12   proceedings.

13   DATED this 11th day of June, 2019.                   DATED this 11th day of June, 2019.

14   LAW OFFICE OF DANIEL MARKS                           THE URBAN LAW FIRM

15    /s/ Adam Levine, Esq.            .                   /s/ Nathan R. Ring, Esq.          .
     DANIEL MARKS, ESQ.                                   MICHAEL A. URBAN, ESQ.
16   Nevada State Bar No. 002003                          Nevada State Bar No. 003875
     office@danielmarks.net                               murban@theurbanlawfinn.com
17   ADAM LEVINE, ESQ.                                    NATHAN R. RING, ESQ.
     Nevada State Bar No. 004673                          Nevada State Bar No. 012078
18   alevine@danielmarks.net                              nring@theurbanlawfirm.com
     610 South Ninth Street                               4270 S. Decatur Blvd., Suite A-9
19   Las Vegas, Nevada 89101                              Las Vegas, Nevada 89103
     (702) 386-0536: FAX (702) 386-6812                   (702) 968-8087; FAX (702) 968-8088
20   Attorneys for Defendants                             Attorneys for Plaintiffs

21          IT IS SO ORDERED.

22

23

24                                                        ____________________________
                                                          Gloria M. Navarro, Chief Judge
                                                          UNITED STATES DISTRICT COURT
                                                         2
                                                                         15
                                                          DATED this ________   day of June, 2019.
